NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



MICHAEL DUVAL,                       )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D18-2867
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E.
Roberts, Judge.

Howard L. Dimmig, II, Public
Defender, and Kevin Briggs,
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine
Coombs Cline, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.